Citation Nr: 1217496	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  97-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected post operative residuals of a right ankle fracture, on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to May 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO  

The Veteran testified at a hearing before a Veterans Law Judge in October 2008; a transcript of that hearing is of record.  The Veterans Law Judge who conducted the October 2008 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was given the opportunity to request another Board hearing.  In April 2012, the Veteran indicated that he did not want another hearing. 

In December 1998, January 2000, January 2009, and May 2010, the Board remanded the issue of an increased rating for the right ankle disability, on a schedular basis, for further development of the record.  In January 2011, the Board granted an increased 30 percent, but no higher, schedular rating for the right ankle disability but remanded the issue of a higher extra-schedular rating for that disability for RO consideration of that matter, in the first instance.  Also in the January 2009, May 2010, and January 2011 decisions, the Board remanded the issue of entitlement to a TDIU rating for further development of the record.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  At no point has the Veteran's right ankle disability been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for post operative residuals of a right ankle fracture, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a post-rating letter dated in February 2011 provided notice of what information and evidence was needed to substantiate a claim for higher rating for the right ankle disability on an extra-schedular basis, as well as provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the February 2011 letter, and opportunity for the Veteran to respond, the August 2011 Supplemental Statement of the Case (SSOC) reflects the RO's adjudication of the matter of a higher rating on an extra-schedular basis.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).
 
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the VA treatment records, examination reports, and the determination of the Director of Compensation and Pension.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

As was noted above, in a January 2011 decision, the Board granted an increased 30 percent, but no higher, schedular rating for the right ankle disability.  Hence, the matter remaining on appeal is limited to consideration of whether any higher rating, on an extra-schedular basis, is warranted.  As discussed in detail in that decision, the Board determined that a 30 percent rating for the right ankle disability was warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 for malunion of the ankle with marked ankle disability.  A 40 percent rating was not warranted because the Veteran did not have nonunion of the ankle.  As there was no evidence of ankylosis, a higher scheduler rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270 was not warranted.  Additionally, there was no loss of use of the foot; therefore, a higher scheduler rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 was not warranted.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2011). In exceptional cases, where the ratings provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to service-connected disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular rating requires a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1).

The Board has considered the evidence of record in light of the above, but finds that there has been no showing that the Veteran's post operative residuals of a right ankle fracture has reflected so exceptional or unusual a disability picture as to warrant the assignment of higher rating on an extra-schedular basis.  See 38 C.F.R.§ 3.321(b)(1).

In a statement received in April 2006, an acquaintance of the Veteran reported that the Veteran had been terminated from a job because he was unable to perform the job functions (including prolonged standing) due to his ankle disability.  In a May 2006 VA examination report, the Veteran reported that he was unemployed and could not maintain employment in a job that he was qualified to perform because he was unable to do the prolonged walking the jobs required.

In a May 2009 VA examination report, the examiner opined that the Veteran was employable for largely sedentary activities only, or in a job that involved standing with generous break time or alternating with sitting work. In a June 2009 VA examination report, the examiner opined that it was less likely than not that the Veteran was unable to obtain or maintain substantial gainful employment solely as a result of his service-connected right ankle disability.  The examiner explained that the Veteran would be precluded from performing a job that required prolonged standing or walking; however, the Veteran could perform a job where he worked in a sedentary position. 

In a February 2011 VA examination report, the examiner opined that the Veteran's right ankle disability caused marked interference with his employment.  The examiner explained that the Veteran's part-time employment required prolonged standing and walking which the Veteran was essentially precluded from doing because of his right ankle disability.  The examiner concluded that any employment that required repetitive or prolonged standing or walking would be precluded due to the Veteran's right ankle disability.  He was unsure what employment was available to the Veteran given his ankle disability and taking into account his educational background and work history.  The Veteran had been a manual laborer most of his life and those jobs would be extremely difficult for him to perform given his right ankle disability.  The Veteran would need a desk job and given his work history and background, the examiner was unsure he could find such employment.

In June 2011, the issue of entitlement to extraschedular rating for the right ankle disability was referred to the Director of Compensation and Pension Service (Director) for an opinion as to whether an extraschedular rating was warranted.  In the subsequent opinion, the Director explained the basis for the finding that an extraschedular rating was not warranted for the Veteran's right ankle disability.  The Director referred to the February 2011 VA examination report which reflected that the examiner opined that the Veteran was precluded from any employment that required prolonged standing and walking due to his right ankle disability.  However, the Director noted that the examiner did not state that the Veteran was unable to perform sedentary employment.  The Director noted that the evidence did not suggest that the Veteran had ankylosis of the ankle; required recent surgical procedures on the ankle; or, required recent hospitalization for the right ankle.  Additionally, it was noted there was no evidence of loss of use of the extremity.  It was acknowledged that the right ankle disability did cause moderate functional impairment; however, it was not the sole cause of his inability to obtain and maintain gainful employment.  The Director concluded that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  Thus, entitlement to an extra-schedular rating for the Veteran's right ankle disability was not established.

The Board finds that the Director's opinion is supported by the overall evidence of record.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for his service-connected right ankle disability is inadequate.  As explained in detail in the January 2011 decision, the symptomatology associated with the Veteran's right ankle disability is adequately contemplated by the 30 percent rating.  Notably, higher ratings are available for the right ankle disability but the symptoms do not justify assignment of a higher rating.  In this regard, there is no evidence of right ankle ankylosis or loss of use of the foot to warrant an increased rating.  

Even if the available schedular ratings for the service-connected right ankle disability are inadequate (which they are not), the persuasive evidence simply does not support a finding that the disability has "markedly" interfered with his ability to be employed or resulted in repeated hospitalizations.  In this regard, the Director noted that the Veteran was able to perform sedentary employment and the medical evidence confirms that while the Veteran is precluded from employment that would require physical labor, he could perform sedentary type work.  

Clearly the evidence demonstrates that the Veteran's industrial capacity has been impaired, to some degree, as a result of his service-connected right ankle disability.  However, the Board has found that there is no objective showing that his disability has impacted his employability to an extent greater than what is already contemplated in the assigned 30 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Under these circumstances, the Board must conclude that disability rating in excess of 30 percent for service-connected post operative residuals of a right ankle fracture, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support the assignment of a higher rating on an extra-schedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for service-connected post operative residuals of a right ankle fracture, on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is denied.  


REMAND

As noted above, in January 2011, the Board remanded the issue of entitlement to a TDIU rating to the RO for additional development of the record.  Specifically, the RO was instructed to adjudicate the "intertwined" issue of entitlement to service connection for a psychiatric disorder, secondary to the service-connected right ankle disability prior to readjudicating the claim for entitlement to a TDIU rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

A review of the documents in the Virtual VA electronic file reveals that service connection for depression, secondary to the right ankle disability was granted in a December 2011 rating decision; a 30 percent rating for this disability was assigned effective February 11, 2010.  Medical records used to support the grant of service connection for depression, secondary to the right ankle disability, to specifically include the December 2011 VA psychiatric examination, have not been associated with physical claims file or Virtual VA electronic file.  As these records might impact a decision on the Veteran's claim for a TDIU rating, they should be obtained and associated with the claims file.  Additionally, the TDIU issue should be readjudicated on an initial basis by the RO in view of this grant.

While this claim for a TDIU rating is in remand status, the Veteran should be afforded an updated VA opinion/psychiatric examination to determine the severity of his depression and whether it alone or in concert with his other service connected disabilities renders the Veteran unable to secure substantially gainful employment.  Functional impairment due to the psychiatric disorder should be set out.

To that end, the Board notes that the Veteran's current service-connected disabilities are post operative residuals of a right ankle fracture (30 percent disabling), depression, secondary to post operative residuals of a right ankle fracture (30 percent disabling), residual scar from right ankle surgery (10 percent disabling), and bilateral hearing loss (0 percent disabling); combined these disabilities are 60 percent disabling.  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claim.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, notify him of the type of evidence that VA will seek to provide and inform him of the type of evidence that he is expected to provide.

2.  Associate with the claims file all records, to specifically include the December 2011 VA psychiatric examination report, used to support the December 2011 rating decision in which service connection for depression, secondary to post operative residuals of a right ankle fracture was granted. 

3.  If available, return the claims folder to the examiner who performed the December 2011 VA psychiatric examination.  Following a review of the claims folder, to include the additional treatment records added to the file subsequent to the December 2011 VA examination, the examiner should offer an opinion as to whether the Veteran's service-connected depression, singly, or in concert with his other service-connected disabilities, namely, his right ankle disability, right ankle residual scar and bilateral hearing loss, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  Age is not to be considered a factor in rendering this opinion.  A complete rationale for any opinion expressed must be provided.

If the December 2011 examiner is unavailable, or cannot provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA psychiatric examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


